DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2021 has been entered.
The Examiner acknowledges that claims 1, 3, 9, & 19 were amended, no claims were canceled, and no new claims were added. Therefore, claims 1, 3, 5-9, & 19-24 remain pending.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to the prior 35 U.S.C. 103 rejections set forth in the previous office action have been considered but are moot because the new ground of rejection does not rely on the Faenger reference to which the arguments are directed with respect to teachings relied upon to present said prior 35 U.S.C. 103 rejections.  Accordingly, Applicant is directed to the new grounds of rejection set forth below.
In addition, Applicant failed to address the outstanding double patenting rejection, and thus the Examiner has assumed the Applicant chooses to hold this rejection in abeyance, at this time. The rejection has been maintained and is reproduced below.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 3, 5-9, & 19-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,561,434 and claims 1-8 of U.S. Patent No. 9,737,816. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims substantially overlap in scope with the claims of each of said patents identified above, wherein the inventions as claimed in each patent and the instant application are similarly directed to receiving a rankings list, displaying the rankings list, changing the display of the rankings list and displaying of pointers based on the currently display range of the rankings list. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5-9, & 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 includes newly recited language that references “the display range” in a number of instances, which appears indefinite, as the recitation appears as though it should be “the changed display range” to reference the preceding verbiage directed to “when it is determined that the display range is changed” and “a direction of the pointer based on the changed display range”. Accordingly, it appears 
	Additionally, the Examiner submits that there appears to be a lack of connection, nexus or the like when the claim is read as a whole in light of a ranking list of users, a pointer for the rank, and a display range that makes no reference to being a display range of the ranking list [of users].  After the functions of receiving a ranking list of users and displaying a pointer that corresponds to a rank of a user in the received ranking list, the following limitation is directed to determining if a display range has changed. There is no correlation, as claimed, with respect to display range and ranking list, which could reasonably be interpreted as a lack of essential subject matter. The Examiner respectfully urges Applicant to provide the nexus, such as by indicating “a display range of the ranking list” or the like in the first instance “a display range” is recited.
	Claims 3 & 9 recite substantially the same language discussed above and are rejected for at least the same reasons.
	Claims 3 & 9 also recite “…a rank of the user…” in the “display a pointer…” limitation, in which “the user” lacks antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 1, 3, 5-9, 19, & 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iijima et al. (U.S. Patent No. 6,839,435; hereinafter “Iijima”) in view of Tuli (U.S. Patent Application Publication No. 2012/0030614) [with reliance on MPEP 2144.04].
Iijima discloses an old and well known concept of providing a rankings list for a game (figure 4). Players register their scores with a server and are able to view scores through a rankings display. The rankings display is capable of being scrolled (i.e. a determination must be made that the display range has changed upon movement of the display range via scroll key 13, such that at any given time there is a displayable range of scores in the ranking display corresponding to a currently displayed range).  See at least column 4, lines 3-20 and figure 4.
Thus, Iijima discloses controlling, by circuitry, a communication interface of an electronic device to receive a ranking list of users (e.g. ranking list of scores received from a server), and determining, based on a user input at the electronic device, whether a display range is changed (e.g. via scroll key 13). Iijima enables changes in displayed range of the ranking list to display a currently displayed range of the ranking list that includes the rank of the user (i.e. a user can scroll the list to find themselves in the list).
Iijima however fails to explicitly disclose a variety of graphical user interface (GUI) features to identify a particular position of a particular user relative to the currently displayed range based on movement of the scroll key 13.  That is, Iijima does not explicitly disclose displaying, by the control circuitry, a pointer that corresponds to a rank of a user in the ranking list received by the communication interface of the electronic device, and determining, when it is determined that the display range is changed, a direction of the pointer based on the changed display range, the direction of the pointer being different depending on whether the rank of the user to whom the pointer corresponds is included in the display range, such that the pointer is in a first direction in response to the rank of the user to whom the pointer corresponds being included in the display range, and the pointer is in a second direction in response to the 
Regardless of the deficiency, GUIs have been utilizing indicators, pointers, arrows, and the like for a variety of purposes and such features appear to be commonplace GUI features that aid in information delivery to users of a GUI ultimately increasing interactivity with the GUI.  For instance, Tuli discloses markers associated with an item within a scrollable list of items (figures 3A-6B and paragraphs 0088-0118, e.g. marker 230 is marker indicating the direction of item 310 of the list of items relative to a currently displayed portion/range of the list of items). Tuli discloses there may be multiple of such markers associated with multiple of such items in said scrollable list of items (paragraph 0118).  The marker takes the form of a directional arrow (paragraph 0091) that aids in providing the direction information to the user, enabling the user to scroll the list in the right direction to locate the item corresponding to the marker.  Tuli appears to explicitly disclose marker is a direction marker at least for the situation in which the item is above or below the currently displayed range of the list of items, i.e. as illustrated the direction arrow points upwards in figure 3A to indicate that list should be scrolled upward to view item 310 in the currently displayed range. It is noted that Tuli’s marker, at least based on the illustrations, changes from a direction arrow to a square or arguably a non-directional indicator, when item 310 is positioned within the currently displayed range (figure 3B). However, Tuli appears to repeatedly indicate that the appearance of the marker is a matter of design (e.g. paragraphs 0093, 0108), such that the Examiner respectfully submits that a person having ordinary skill in the art would have found it an obvious matter of design choice, such an change in aesthetic appearance, to have modified the illustrated square shape marker of figure 3B to a directional arrow simply pointed toward item 310 (i.e. to the left) as a matter of aesthetic design choice (see MPEP 2144.04, section I, via a similar rationale, the Examiner positions, a person of ordinary skill would have possessed the common knowledge and routine skill to modify the aesthetic appearance of the marker, while maintain the exact same functionality of the marker – indication that item 310 is currently within the 
Those skilled in the art would have been motivated to implement the teachings of Tuli, as modified by aesthetic design choices, to assist players in locating their ranking in large rankings lists reducing unnecessary scrolling to find their ranking through use of GUI features that provide auxiliary information in an effort to provide a more efficient interactive experience with a GUI. While a player would recognize their registered name on the rankings list of Iijima, at times when the rankings list is very large and the player only sees a list as illustrated in figure 4 of Iijima, the player may have to excessively scroll, while looking for their registered name, thereby wasting time, as the rankings list begins at ranking #1 and the player may have to excessively scroll, while reading the registered names, if their ranking is very far down the list, because there is no explicit way to recognize, in the Iijima rankings display, where player X is 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have modified Iijima’s ranking display with GUI features as taught by Tuli in order to provide a more user friendly experience in navigating the rankings list for at least the reasons detailed above.
It is noted the above applies as a method performed by an electronic device, an electronic device having a communication interface and circuitry configured to perform the method, or by a non-transitory storage medium including computer instructions that when executed by an electronic device cause the electronic device to perform the method.
The combination of Iijima & Tuli as detailed above further discloses or makes obvious:
the pointer is i) a first pointer when the rank of the user in the ranking list is within a currently displayed range of the ranking list, ii) a second pointer when the rank of the user in the ranking list is above the currently displayed range of the ranking list, and iii) a third pointer when the rank of the user in the ranking list is below the currently displayed range of the ranking list (i.e. see discussion above with respect to 3 states of the marker or directional arrow including a first, second, and third direction as detailed);
the circuitry is configured to display pointers of a plurality of pointers, which indicate a same direction in relation to a currently displayed range, in a foldable and unfoldable manner (Tuli discloses multiple markers associated with multiple items in the list; see paragraph 0118, and as discussed above, the 
the electronic device is a client (Iijima, figure 1 and the related description thereof);
a client including the circuitry and the communication interface configured to communicate with a computer over a network (Iijima, figure 1 and the related description thereof);
displaying the pointer having the determined direction at the determined position (i.e. as detailed above, the combination clearly makes obvious the pointer being displayed at the determined position, e.g. a pointer having a directional arrow pointing up positioned at the top of the currently displayed range when the ranking for a target user associated with the pointer is above the currently displayed range); and
determining whether the displayed pointer is selected, and changing, by the circuitry, a current display range of the ranking list to a display range of the ranking list including the rank of the user in association with the displayed pointer when it is determined that the displayed pointer is selected by a first operation (paragraph 0092, where Tuli discloses user input to select, by a first operation, the a such as by touching (via a touch screen) and selecting the marker in order to provide a means to automatically change the currently displayed range of the list to a position that includes the item associated with the marker – such that the same functionality would have been obvious in the combination of Iijima and Tuli, to enable pointer selection to quickly adjust the currently displayed range to include the user associated with the selected pointer).

Claims 21 & 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iijima in view of Tuli, as applied to claims 1, 3, 5-9, 19, & 20, where applicable, in further view of Okuno (U.S. Patent Application Publication No. 2013/0181941; hereinafter “Okuno”).

Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have modified the combination of Iijima & Tuli with the teachings of Okuno to provide input processing on the pointer in differing manners, including single tap/click on the pointer as a first type of operation to perform auto focusing of the ranking user in the displayable ranking list, similarly to the Tuli teachings of automatically changing a currently displayed range of the list to include the associated item, and including double tap/click as a second type of operation on the pointer the provide additional detailed information .

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iijima, Tuli, and Okuno, as applied to claim 21, in further view of Thompson et al. (U.S. Patent Application Publication No. 2004/0225386; hereinafter “Thompson”).
The combination of Iijima, Tuli, and Okuno discloses the invention substantially as claimed, however, does not explicitly disclose aspects of “detailed information” explicitly including a name of the user, a total number of points associated with the user, and the rank of the user. Iijima does appear to disclose at least name, score, and rank of the users are depicted within the ranking list (figure 4), thus the second operation would need to provide even more “detailed information” regarding the ranking user.  The Examiner submits that Thompson explicitly provides a teaching that it was well established in the art to incorporate a number of statistics with users in a ranking list (figure 5 and paragraph 0049). Such that in view of Thompson, those skilled in the art would have been motivated to record additional statistics with respect to each entry in the ranking list. In doing so, the combination of Iijima, Tuli, Okuno and Thompson would make obvious to one skilled in the art a ranking list, such as the list illustrated by Iijima, having the GUI features taught by Tuli and Okuno, such that when it is determined that the pointer is operated based on the second operation (e.g. double tap/click), providing a display of a plethora of additional statistics related to the ranking user, without need to provide every statistic recorded with respect to the ranking user in the actual ranking list to conserve valuable display space. Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have modified the combination of Iijima, Tuli, & Okuno with the teachings of Thompson to have recorded many additional statistics related to the ranking user, such that when detailed information is requested via the second operation, the detailed .

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iijima, Tuli, and Okuno, as applied to claim 21, in further view of Kim et al. (U.S. Patent Application Publication No. 2007/0229471; hereinafter “Kim”).
The combination of Iijima, Tuli, and Okuno discloses the invention substantially as claimed including, where the combination as discussed above makes obvious the displaying of multiple pointers associated with different users in the rankings list (e.g. Tuli teaches multiple markers associated with multiple items in the list of items as discussed above). However, the combination does not explicitly disclose or suggest displaying the detailed information of at least two users associated with two of the multiple pointers when it is determined that at least the two pointers associated with the two users are selected simultaneously by one tap operation. Regardless of the deficiency, Kim discloses a GUI in which a user may simultaneously touch two or more icons (paragraph 0069). In combination with the other references, mainly the teachings of Okuno, a skilled artisan would have possessed the common knowledge and routine skill to implementing the GUI features of Kim into the Iijima, Tuli, and Okuno combination, so as to enable the user to simultaneously, with one double tap operation, present detailed information with respect to two users in the ranking list when two associated pointers are displayed and selected via the simultaneous double tap operation. It would have been prima facie obvious to one of ordinary skill in the art to have modified the combination of Iijima, Tuli, and Okuno with the teachings of Kim in order to provide a GUI having more complex means for interactivity utilizing well-established GUI features. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of Reference Cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAP SHAH whose telephone number is (571)272-1723.  The examiner can normally be reached on Monday - Friday, 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MILAP SHAH/Primary Examiner, Art Unit 3715